
	
		II
		112th CONGRESS
		1st Session
		S. 1499
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Ms. Klobuchar (for
			 herself, Mr. Thune, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Secretary of Transportation to promulgate a
		  rule to improve the daytime and nighttime visibility of agricultural equipment
		  that may be operated on a public road.
	
	
		1.Rulemaking on visibility of
			 agricultural equipment
			(a)DefinitionsIn this section:
				(1)Agricultural
			 equipmentThe term
			 agricultural equipment has the meaning given the term
			 agricultural field equipment in ASABE Standard 390.4, entitled
			 Definitions and Classifications of Agricultural Field Equipment,
			 which was published in January 2005 by the American Society of Agriculture and
			 Biological Engineers, or any successor standard.
				(2)Public
			 roadThe term public road has the meaning given such
			 term in section 101(a)(27) of title 23, United States Code.
				(b)Rulemaking
				(1)In
			 generalNot later than 2
			 years after the date of the enactment of this Act, the Secretary of
			 Transportation, after consultation with representatives of the American Society
			 of Agricultural and Biological Engineers and appropriate Federal agencies, and
			 with other appropriate persons, shall promulgate a rule to improve the daytime
			 and nighttime visibility of agricultural equipment that may be operated on a
			 public road.
				(2)Minimum
			 standardsThe rule
			 promulgated pursuant to this subsection shall—
					(A)establish minimum lighting and marking
			 standards for applicable agricultural equipment manufactured at least 1 year
			 after the date on which such rule is promulgated; and
					(B)provide for the methods, materials,
			 specifications, and equipment to be employed to comply with such standards,
			 which shall be equivalent to ASABE Standard 279.14, entitled Lighting
			 and Marking of Agricultural Equipment on Highways, which was published
			 in July 2008 by the American Society of Agricultural and Biological Engineers,
			 or any successor standard.
					(c)ReviewNot less frequently than once every 5
			 years, the Secretary of Transportation shall—
				(1)review the standards established pursuant
			 to subsection (b); and
				(2)revise such standards to reflect the
			 revision of ASABE Standard 279 that is in effect at the time of such
			 review.
				(d)Limitations
				(1)Compliance with
			 successor standardsAny rule promulgated pursuant to this section
			 may not prohibit the operation on public roads of agricultural equipment that
			 is equipped in accordance with any adopted revision of ASABE Standard 279 that
			 is later than the revision of such standard that was referenced during the
			 promulgation of the rule.
				(2)No retrofitting
			 requiredAny rule promulgated
			 pursuant to this section may not require the retrofitting of agricultural
			 equipment that was manufactured before the date on which the lighting and
			 marking standards are enforceable under subsection (b)(2)(A).
				(3)No effect on
			 additional materials and equipmentAny rule promulgated pursuant to this
			 section may not prohibit the operation on public roads of agricultural
			 equipment that is equipped with materials or equipment that are in addition to
			 the minimum materials and equipment specified in the standard upon which such
			 rule is based.
				
